 



Exhibit 10.4.2
(FORM) [w33312w3331211.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE
Page 1 of 2

2. AMENDMENT/MODIFICATION NO. 0014
3. EFFECTIVE DATE 03/30/2007

4. REQUISITION/PURCHASE REQ. NO.

5. PROJECT NO. (If applicable)

6. ISSUED BY

FCC /Contracts and Purchasing Center

445 12th St., SW,

Washington, DC 20554

CODE
00001

7. ADMINISTERED BY (If other than Item 6) CODE

8. NAM E AND ADD (No., RES street, S OF county, CON State TRA and 9A. AMENDMENT
CTO Zip OF SOLICITATION R Code) NO. — Neu sta r, Inc 9B. DATED (SEE         .
ITEM 11) — 460 00 Cen ter Oak 10A. MODIFICATION OF Pla            CONTRACT/ORDER
za (X) NO. CON03000016 -— — Ste rli ng, VA 201 10B. DATED 66 (X) (SEE ITEM 13) —
Ifaoiu COD E            ty code * -— —

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers | | is extended, | |

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

No Funding Information

is not extended.

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

?

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

?

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

?
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

D. OTHER (Specify type of modification and authority) FAR 1.6, “Authority of the
Contracting Officer”

E. IMPORTANT: Contractor | X | is not, is required to sign this document and
return copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.) The purpose of
this modification is to accept and incorporate Change Order Proposal
(COP) Number 10 into the contract. COP # 10 is accepted at a cost of $3,352.00.
A copy of the respective COP is attached. Funding will be via NANPA and will be
paid by FCC Billing & Collection Agent, Welch & Co.

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print) 16A. NAME AND TITLE OF CONTRACTING
OFFICER (Type or print) Anthony Wimbush 16C. DATE SIGNED 16B. Unite 15C. DATE
SIGNED 15B. CONTRACTOR/OFFEROR BY. Anthony S. Wimbush

03/30/2007
(Signature of person authorized to sign)

ited States of America

(Signature of Contracting Officer)

NSN 7540-01-152-8070 PREVIOUS EDITION UNUSABLE

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------



 



 
(NEUSTAR LOGO) [w33312w3331200.gif]
 
NANP Administration Services
Scope of Work Change Proposal # 10
NOWG Recommendation: Reclassification of Codes in the
Pooling Set-Aside Status in the NANP Administration
System (NAS) to “Available” Codes
March 12, 2007
 
NeuStar, Inc.   46000 Center Oak Plaza     Sterling, VA 20166

 

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #10 Proposal — NOWG Recommendation
 
Table of Contents

             
1
      Introduction     1  
 
  1.1   Purpose and Scope     1  
 
  1.2   Modification of the NANPA System     1  
2
      NOWG Recommended Scope of Work Change     3  
3
      NeuStar’s Proposed Solution     3  
4
      Assumptions and Risks     3  
5
      Cost Assumptions and Summary     4  
6
      Conclusion     4  

     
 
©NeuStar, Inc. 2007
 
 
 
iii

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #10 Proposal — NOWG Recommendation
 
1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s contract1 and our constant effort to provide the
best support and value to both the Federal Communications Commission (FCC) and
the telecommunications industry, NeuStar, as the North American Numbering Plan
Administrator (NANPA), hereby submits this scope of work change to the FCC for
approval. This scope of work change is in compliance with NANPA’s Change
Management protocol and most importantly per requirements as outlined in NANP
Administrator Solicitation SOL03000001, Section H.9, Item 5, which states the
following:
“If and when a change to the NANPA system is adopted by the NANC or the INC, the
contractor’s liaison shall ensure that the proposed change is forwarded to the
Contracting Officer and the Contracting Officer’s Technical Representative
(COTR). No change shall be binding until such modification is issued, nor shall
the Government be liable for any costs associated with a system change until
such modification is issued.”
1.2 Modification of the NANPA System
The need for changes to the NANPA system may result from interaction between the
North American Numbering Council (NANC), the Industry Numbering Committee (INC),
the FCC and the NANPA or from technological evolution. These changes are usually
to improve system operation and/or address processing problems of fix unforeseen
system responses. The FCC acknowledges the importance of the interaction of the
parties for developing system enhancements and fixes. For the changes to be
properly acknowledged and fiscally addressed in the context of the contract, all
such system changes should be approached through the following steps:

  1.   Either the contractor, the NANC, the INC or the FCC may identify a need
for change to the NANPA system.     2.   All parties may discuss the needed
change and address possible solutions.     3.   The NANC, the INC or the FCC may
request the contractor to propose a solution to affect the change. The
contractor shall develop a solution and alternatives if feasible, and associated
cost of each solution. The contractor shall submit the proposal(s) and
associated cost information to the NANC for review.     4.   The NANC may adopt
one of the proposed changes or return the proposal to the contractor for further
development/clarification.     5.   If and when a change to the NANPA system is
adopted by the NANC or the INC, the contractor’s liaison shall ensure that the
proposed change is forwarded to the Contracting Officer and the Contracting
Officer’s Technical Representative (COTR). No change shall be binding until such
modification is issued, nor shall the Government be liable for any costs
associated with a system change until such modification is issued.

 

1   Contract Number CON03000016 and the NANPA Technical Requirements Document,
March 2003.

 

© NeuStar, Inc. 2007   1

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #10 Proposal — NOWG Recommendation
 
This document provides detailed information pertaining to the Numbering
Oversight Working Group (NOWG) recommendation submitted to NANPA on March 5,
2007. This change order document covers the required subject matters such as
explaining the NOWG’s requirements, proposed solution, costs and risk and
assumptions.
 

© NeuStar, Inc. 2007   2

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #10 Proposal — NOWG Recommendation
 
2 NOWG Recommended Scope of Work Change
Presently, NANPA has the capability to identify and mark codes in NAS with the
code status of “pooling set aside.” Pooling set aside codes are central office
codes that have been specifically identified for assignment only to service
providers participating in thousand block number pooling. Codes with this status
are included in the category of “Unavailable Codes” on the Central Office Code
Assignment Activity Record (i.e., CAA Report). Further, pooling set aside codes
do not appear on the list of available codes on the Central Office Code
Availability Report. Both of these reports are found on the NANPA website and
are often referenced by service providers before requesting the assignment of a
code.
In February 2007, the NOWG requested NANPA to investigate the feasibility of
modifying NAS in order to change the current classification of pooling set aside
codes to the “available” for assignment status. As such, central office codes
with a pooling set-aside status would appear on the Central Office Code
Availability Report as well as be included in the total quantity of available
codes on the CAA Report.
3 NeuStar’s Proposed Solution
Central office codes with the pooling set-aside code status will be classified
under the category of “available” for assignment. The following reports, which
are available on the NANPA website, will change as a result of this
re-classification:

  •   Central Office Code Availability Report (real-time report) — Pooling
set-aside codes will appear in the list of available codes.     •   Central
Office Code Utilized Report (real-time report) — Pooling set aside codes will no
longer appear on this report.     •   Central Office Code Assignment Records
(text and Excel files) — For the text files, pooling set-aside codes will appear
in the list of available codes rather than the list of utilized codes. For the
Excel files, pooling set aside codes will appear as “vacant code” and available
for assignment.     •   Central Office Code Assignment Activity Record (CAA
Report) — As necessary, the quantity of pooling set aside codes will continue to
appear in a separate column on the report. However, the quantity of pooling set
aside codes will be included in the total quantity of “available” codes rather
than the total quantity of “unavailable” codes. When a pooling set-aside code is
assigned, the quantity of “available” codes will decrease by one and the
quantity of “unavailable” codes will increase by one.

4 Assumptions and Risks
As part of the NANPA’s assessment of this change order, NANPA is required to
identify the associated assumptions and risks that can have an impact on its
operations.
 

© NeuStar, Inc. 2007   3

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #10 Proposal — NOWG Recommendation
 
Assumptions:

•   NANPA will send appropriate notice via the NAS NANP Notification System
(NNS) to the industry when the changes made to these reports appear on the NANPA
website.   •   Previous Central Office Code Assignment Activity Record Reports
that are posted on the NANPA website will not be modified to reflect this
change. Appropriate notation will be added to the NANPA website to inform users
of the re-classification of pooling set aside codes, the impact on the quantity
of available and unavailable codes and the effective date of the change.

Risks:

•   There may be some initial confusion when these reports are modified.
Specifically, on the CAA Report, for NPAs that have pooling set aside codes, the
quantity of available codes will increase by the number of pooling set aside
codes. Some users of these reports may attempt to compare the revised CAA Report
with previous reports and notice the increase in the quantity of available
codes. This may result in questions directed to the NANPA and/or the state
regulatory authorities.

5 Cost Assumptions and Summary
The proposed solution for implementation of the NOWG Recommendation requires
changes in NAS in order for the impacted reports to properly reflect the
re-classification of codes in the pooling set aside status from “unavailable”
for assignment to “available.” NANPA has determined that the cost associated
with implementing this change in NAS is $3,352.00.
6 Conclusion
NeuStar, as the NANPA, hereby seeks the FCC’s approval for this Scope of Work
Change. Upon approval by the FCC, NANPA can notify the industry that NANPA is
accommodating this Scope of Work change order.
 

© NeuStar, Inc. 2007   4

 